DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.Status of Claims
Due to communications filed 10/17/22, the following is a final office action. claims 1-22 are cancelled. Claims 23, 24, 26, 30-31, 33, 37, 38, 40 are amended. Claims 23-42 are pending in this application and are rejected as follows. The previous rejection has been modified to reflect claim amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 23, 25, 27-30, 32-37, 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon (US 20170178269 A1), and further in view of YOSHIDA [吉田 一郎] (JP 3818127 B2).
As per claim 23, McKinnon discloses:
receiving a transportation request from a requestor computing device to transport a requestor from a pick-up location to a destination location, associated with a requestor computing device, (McKinnon et al [0021] The passenger device 104 may execute a passenger application 106 configured to interact with a ridesharing service. The passenger 102 may use the passenger application 106 to generate and send a ride request 108. The ride request 108 may request a vehicle to pick up the passenger 102 at their current location or a specified location);
sending the transportation request to a provider computing device associated with a provider, (McKinnon et al [0023] The passenger 102 may use the passenger application 106 to generate a ride request 108 and send the ride request over one or more networks to the ridesharing service module(s) 114. The ride request 108 may request a vehicle 124 to pick up the passenger 102 at the passenger's current location or at a pickup location designated by the passenger 102 in the passenger application
106. The ridesharing service module(s) 114 may process the ride request 108 and send a dispatch message 122 to one or more vehicles 124 that are currently participating in the ridesharing service, that are sufficiently close to pick up the passenger 102, and/or that may be available to pick up the passenger);
identifying, from among available identification elements, an identification element for the requestor based on a selection by the requestor computing device of a visual indicator corresponding to the identification element, (McKinnon et al: [0037] In some implementations, the presentation component(s) 128 may include a display (also referred to herein as a beacon) such as a light emitting diode (LED) display or other type of display. In such examples, the vehicle ID 110 may be communicated to and presented through the presentation component(s) 128, as described further below. The in-vehicle device 126 and/or driver application may also enable the driver to select one or more options for the presentation of the vehicle ID 110 through the presentation component(s) 128; 
and receiving an indication from the provider computing device that the provider accepts the transportation request, (McKinnon et al: [0023] The passenger 102 may use the passenger application 106 to generate a ride request 108 and send the ride request over one or more networks to the ridesharing service module(s) 114…The ridesharing service module(s) 114 may process the ride request 108 and send a dispatch message 122 to one or more vehicles 124 that are currently participating in the ridesharing service,…the ridesharing service module(s) 114 may access vehicle data … The vehicle data 116 may also include a vehicle ID … One or more dispatch messages 122 may be sent to the vehicle(s) 124 determined based on the vehicle data ; [0025]…The driver application may present the dispatch message(s) 122 indicating potential passenger(s) that the driver may choose to transport. The driver application may enable a driver to accept a dispatch message 122 and trigger the sending of an acceptance message indicating that the driver has agreed to pick up and transport the passenger 102.);
sending the identification element to the provider computing device to communicate with a provider communication device comprising a front display with a first graphic …to cause; the provider communication device to present, as a part of the first graphic, the visual indicator corresponding to the identification element, and the provider communication device to present,…instructions corresponding to the transportation request, (McKinnon et al: discloses in the Abstract “Techniques are described for determining an identifier (ID) that identifies a vehicle employed in a ridesharing service, presenting the ID through a presentation device of the vehicle, and communicating the ID to a passenger to help guide the passenger to the appropriate vehicle. The ID may be presented in a presentation device, such as a light-emitting diode (LED) display, that is temporarily or permanently affixed to the vehicle. The ID may also be communicated for presentation by a passenger device of the passenger. In some implementations, the ID is a particular color that is selected on the driver device of the driver of the vehicle, such that the presentation device displays the selected color. The presentation device may also present text data."; ALSO SEE [0026] In response to receiving a driver's acceptance of the dispatch message 122, the ridesharing service module(s) 114 may generate and send a confirmation message 120 to the passenger device 104. The confirmation message 120 may be presented in the UI of the passenger application 106, and may indicate the particular vehicle… the driver of the vehicle 124 and provide a description of the vehicle 124 (e.g., color, make, model, etc.), and/or a license plate or tag number of the vehicle 124. The confirmation message 120 may also provide an estimated time of arrival for the vehicle 124. The passenger application 106 may present a map showing the location and/or travel direction of the vehicle 124 as it approaches the pickup location. In addition … may also include the vehicle ID 110 … The vehicle ID 110 may be presented on the vehicle 124 through one or more presentation components 128, such as one or more decals, placards, displays,… may uniquely identify the vehicle 124 among multiple vehicles that may also be present at the pickup location, thus helping the passenger 102 find the vehicle 124).
McKinnon does not disclose the following limitations, however, YOSHIDA [吉田 一郎]  (JP 3818127 B2) discloses the following limitations:
a front display with a first graphic and a rear display with a second graphic differing from the first graphic,  (YOSHIDA [吉田 一郎] (JP 3818127 B2)  Description: Among these, the front HMI unit 53 includes a front seat display (FSD) 56 having a touch panel function, a microphone 57 and a speaker 58 for voice input / output, a printer 59 for outputting a receipt, and an IC card for a crew member. A reader / writer 60; On the other hand, the rear HMI section 54 includes a rear seat display (RSD) 61 having a touch panel function and an IC card reader / writer 62 for passengers. However, the IC card reader / writer 62 for passengers is installed in the vicinity of the door for passengers so that information can be read from the ID card C presented outside the vehicle.
ALSO SEE FURTHER IN THE DESCRIPTION OF YOSHIDA WHAT WOULD BE SEEN ON A FIRST DISPLAY:
“Next, details of the request response [for a reservation request] process in S57 will be described with reference to the flowchart shown in FIG 20B…When this process is started, first, a request response screen for responding to the business request is displayed on the variable display unit DF2 of the FSD 56 (S500). In this request response screen, as shown in FIG. 20B, based on the reservation information received from the management center 3, the information display unit DF21 that displays the customer waiting place, the reservation time, the customer ID, and the destination, and this service A response availability input unit DF22 including a “response available” button operated when accepting a request and a “response disabled” button operated when rejecting the business request is provided. In the lower part of the information display unit DF21, a “map” for displaying an arbitrary map, a “current position” for displaying the current position of the vehicle on the map, a customer waiting place and a destination indicated in the reservation information are displayed on the map. A map menu display section DF23 for displaying a map menu button composed of “customer waiting place” and “destination” to be displayed is provided”. 
ALSO SEE IN THE DESCRIPTION OF YOSHIDA:  
“In the vehicle-mounted device 5, the center communication device 52 is the first communication means, the station communication device 51 is the second communication means, the DF 22 in FIG. 20B is the request reception input means, S530 is the storage means, and S540 is the identification. It corresponds to information transmission means. Further, the IC card reader / writers 62 and S76 are information reading means, S630 is a collation means, S650 is a lock release command means, S680 is a boarding completion notifying means, RSD61 is information display means, and S77 to S80 and S920 to S950 are display change means. The front HMI section 53 is occupant side display means and occupant side input means, the rear HMI section 54 is customer side display means and customer side input means, S720 to S760 are translation means, S95 is command output means, and S97 is data collection means. S98 corresponds to the collected data transmission means”).
and the provider communication device to present, as part of the second graphic,  instructions corresponding to the transportation request, (SEE IN THE DESCRIPTION: “Furthermore, in the present embodiment, the current position of the reserved vehicle dispatched by the management center 3 can be displayed on the display screen 15 of the reservation station 1 in response to the dispatch request made via the reservation station 1. Therefore, the reserved customer can check the status of the reserved vehicle using this function when the arrival of the vehicle is behind the reserved time, etc., so that the customer is more frustrated than necessary. Can be prevented”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by YOSHIDA [吉田 一郎] in the systems of McKinnon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 25, McKinnon et al discloses: wherein causing the provider communication device to present the visual indicator corresponding to the identification element comprises causing the provider communication device to present an audio-visual presentation, a color, a graphic, a hologram, an image, or a pattern, (McKinnon et al: discloses in the Abstract "presenting the ID through a presentation device of the vehicle, and communicating the ID to a passenger to help guide the passenger to the appropriate vehicle...the ID is a particular color that is selected on the driver device of the driver of the vehicle, such that the presentation device displays the selected color. The presentation device may also present text data.").

As per claim 27, McKinnon discloses:  wherein causing the provider communication device to present the instructions corresponding to the transportation request comprises causing the provider communication device to present directions for the requestor within a transportation vehicle concerning a requested transport, (McKinnon et al: [0026] the ridesharing service module(s) 114 may generate and send a confirmation message 120 to the passenger device 104. The confirmation message 120 may be presented in the UI of the passenger application 106, and may indicate the particular vehicle 124 that is in route to pick up the passenger 102. The confirmation message 120 may identify the driver of the vehicle 124 and provide a description of the vehicle 124 (e.g., color, make, model, etc.), and/or a license plate or tag number of the vehicle 124. The confirmation message 120 may also provide an estimated time of arrival for the vehicle 124. The passenger application 106 may present a map showing the location and/or travel direction of the vehicle 124 as it approaches the pickup location. );.

As per claim 28, McKinnon discloses: further comprising sending the identification element to the requestor computing device as part of a ride match response to cause the requestor computing device to present the visual indicator corresponding to the identification element via a graphical user interface, (McKinnon et al: [0026] the ridesharing service module(s) 114 may generate and send a confirmation message 120 to the passenger device 104. The confirmation message 120 may be presented in the UI of the passenger application... the confirmation message 120 may also include the vehicle ID 110 that is particularly associated with the vehicle 124.);

As per claim 29, McKinnon discloses: wherein sending the identification element to the provider computing device further causes the provider computing device to transmit the identification element to the provider communication device utilizing a wireless protocol to cause the front display or the rear display of the provider communication device to present the visual indicator corresponding to the identification element, (McKinnon et al: [0026] the ridesharing service module(s) 114 may generate and send a confirmation message 120 to the passenger device 104...the confirmation message 120 may also include the vehicle ID 110 that is particularly associated with the vehicle 124. The vehicle ID 110 may be presented on the vehicle 124 through one or more presentation components 128, such as one or more decals, placards, displays, and so forth);.

As per claim 30, this claim recites limitations similar to those of independent claim 1, and is therefore rejected for similar reasons.

As per claim 32, see rejection for claim 25.

As per claim 33, see rejection for claim 26.

As per claim 34, see rejection for claim 27.

As per claim 35, see rejection for claim 28.

As per claim 36, see rejection for claim 28.

As per claim 37, this claim recites limitations similar to those of independent claim 1, and is therefore rejected for similar reasons.

As per claim 39, see rejection of claim 25.

As per claim 40, see rejection of claim 26.

As per claim 41, see rejection of claim 27.

As per claim 42, see rejection of claim 28.

Claim(s) 24, 26, 31, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon (US 20170178269 A1), and further in view of YOSHIDA [吉田 一郎] (JP 3818127 B2), and further in view of Kure et al (EP 2605459 A1).

As per claim 24, McKinnon does not disclose the following limitations: wherein causing the provider communication device to present as a part of the first graphic, the visual indicator corresponding to the identification element comprises displaying a pattern of light and dark pixels corresponding with the identification element selected by the requestor computing device

However, Kure et al (EP 2605459 A) discloses the following: “To respond to the request, the Patent Document 1 proposes a system of encoding every several numbers of lines of each picture of a moving image as one encoding block (a line block). In this system, the transmission device 101 is capable of starting the encoding without waiting an input of all of data in the picture. Also, the transmission device 101 is capable of sequentially transmitting encoded data obtained by the encoding to the reception device 103 via the network 102.”ALSO SEE “Next, a reference signal synchronization process for synchronizing a reference signal will be described. The reference signal synchronization unit 112 (Fig. 1) synchronizes a reference signal clock between the transmission device 101 and the reception device 103 using an IEEE 1588 precision time protocol (PTP). Note that, as a frequency of the reference signal clock, a pixel sampling frequency of an input video image may be used, for example. In this case, synchronization with a video output device input from "video IN" can also be performed.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by , Kure et al in the systems of McKinnon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 26, McKinnon does not disclose:
wherein causing the provider communication device to present, as part of the first graphic, the front display as the visual indicator corresponding to the identification element further comprises displaying a pattern of moving pixels corresponding to the identification element selected by the requestor computing device., (However,  Kure et al (EP 2605459 A1) discloses in Description:
“In response to the request, a system is proposed in which every several numbers of lines of each picture of a moving image is encoded as one encoding block (a line block) by wavelet transformation (for example, see Patent Document 1” ALSO SEE “To respond to the request, the Patent Document 1 proposes a system of encoding every several numbers of lines of each picture of a moving image as one encoding block (a line block). In this system, the transmission device 101 is capable of starting the encoding without waiting an input of all of data in the picture. Also, the transmission device 101 is capable of sequentially transmitting encoded data obtained by the encoding to the reception device 103 via the network 102.”ALSO SEE “Next, a reference signal synchronization process for synchronizing a reference signal will be described. The reference signal synchronization unit 112 (Fig. 1) synchronizes a reference signal clock between the transmission device 101 and the reception device 103 using an IEEE 1588 precision time protocol (PTP). Note that, as a frequency of the reference signal clock, a pixel sampling frequency of an input video image may be used, for example. In this case, synchronization with a video output device input from "video IN" can also be performed.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by , Kure et al (EP 2605459 A) in the systems of McKinnon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 31, see rejection for claim 24.

As per claim 38, see rejection of claim 24.
Prior Art Considered
The following art has been considered by Examiner but has not been used in the present office action: 
 Costa ([US 20180053215 A1) 
YOSHIDA (JP 2003151081 A)
TANABE et al (JP 2004038672 A)
Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 10/17/22, with respect to the 35 USC 101 rejection  have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 23-42  has been withdrawn. 
Applicant’s arguments, see arguments/remarks, filed 10/17/22, with respect to the rejection(s) of claim(s) 23-42 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of YOSHIDA [吉田 一郎] (JP 3818127 B2), and further in view of Kure et al (EP 2605459 A1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
October 26, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628